EVAN A. EVANS, Circuit Judge
(dissenting) . The ordinance under consideration (set forth in the majority opinion) was in my opinion a' valid exercise .of police power by appellant.
This conclusion is predicated on the assumption that the modem municipality is not a medieval city,' possessing only those powers expressly conferred upon-it by a franchise. Rather is it a public institution for self-government and for the local administration of the affairs of state. It is a part of the civil government of the state. Its purpose and object is to supply the wants and regulate the conduct of congested populations through ordinances of their own making and by officers of their own choice. The extent and operation of its functions and powers must be determined by the purpose and object of its creation and existence;
For convenience sake these powers may be classified as express, implied, or inherent. Dillon’s Municipal Corporations, § 319; City of Crawfordsville v. Braden, 130 Ind. 149, 28 N. E. 849,14 L. R. A. 268, 30 Am. St. Rep. 214.
In the latter ease the court said:
“Among the implied powers possessed by municipal corporations in this State [Indiana] are those grouped under the somewhat comprehensive title of “Police Powers” — a power which it is difficult either to precisely define or limit; a power which authorizes the municipality in certain cases to place restrictions upon the power of the individual both in respect to his personal conduct and his property; and also furnishes the only authority for doing many things not restrictive in their character, the tendency of which is to promote the comfort, health, convenience, good order and general welfare of the inhabitants.
“The police power primarily inheres in the State; but the Legislature may, and in common practice does, delegate a large measure of it to municipal corporations. The power thus delegated may be conferred in express terms, or it may be inferred from-the mere faet of the creation of the corporation. The so-called inferred or inherent police powers of such corporations are as much delegated powers as are those conferred in express terms, the inference of their delegation growing out of the faet of the creation of the corporation, and the additional faet that the corporation can only fully accomplish the objects of its creation by exercising such powers.
“Special charters, as well as general statutes for the incorporation of cities and towns, usually contain a specific enumeration of powers granted to and which may be exercised by su.ch corporations. In many eases the powers thus enumerated are such as woüld be implied by the mere fact of the inT corporation.” -. .-
From an examination of the statutes of many states, it is apparent that Legislatures, after enumerating, and delegating all the pow*431ers that suggest themselves in the light of past experience, usually recognize the possibility of omissions and add a clause granting to the municipality power to do all such acts and pass sueh ordinances as may conduce to the public welfare. Dillon’s Municipal Corporations, §§ 316, 316. This was done by the state of Indiana. Bums’ Annotated Indiana Statutes, 10284.
“The common council of every city shall have power to enact ordinances for the fol-. lowing purposes: * * * To carry out the objects of the corporation, not hereinbefore particularly specified.”
It is likewise quite generally held that powers conferred on municipal corporations in general terms should be construed to be in addition to the powers specifically enumerated. In Southern Utilities Co. v. Palatka, 86 Fla. 583, 99 So. 242, the court said:
“General powers given to a municipality should be interpreted and construed with reference to the purposes of the corporation. Where particular powers are expressly conferred and there is also a general grant of power, such general grant by intendment includes all powers that are fairly within the terms of the grant and are essential to the purposes of the municipality, and not in conflict with the particular powers expressly conferred. The law does not expressly grant powers and impliedly grant others in conflict therewith. * * * Where the exercise of particular governmental powers may be fairly included in and authorised by general powers conferred upon municipalities, the rule expressio unius est exclusio alterius is not generally applied to specific powers conferred to exclude powers that- serve the purposes for which municipalities are organized, where such powers are not inconsistent with other powers conferred or with limitations imposed by the charter or by statute upon the municipal powers.”
In Crawfordsville v. Braden, supra, the court said:
“When powers are thus enumerated in a statute which would belong to the corporation without specific enumeration, the specific statute is to be regarded, not as the source of the power, but as merely declaratory of a pre-existing power, or, rather, of a power which is inherent in the very nature of a municipal corporation, and which is essential to enable it to accomplish the end for which it is created. And the enumeration of powers, including a portion of those usually implied, does not necessarily operate as a limitation of corporate powers, excluding those not enumerated. Clark v. City of South Bend, 85 Ind. 276 [44 Am. Rep. 13]; First Nat’l Bank v. [Sarlls] Sarlss, 129 Ind. 201 [28 N. E. 434, 13 L. R. A. 481, 28 Am. St. Rep. 185].
“The corporation, notwithstanding sueh enumeration, still possesses all of the usually implied powers, unless the intent to exclude them is apparent, either from express declaration or by reason of inconsistency between the specific powers conferred and those which would otherwise be implied. The Legislature can unquestionably take from municipal corporations powers which would inferentially be conferred upon them by their creation, or it can restrict the exercise of such powers, or in any manner control their exercise, the legislative will being as to sueh matters supreme.
“Among the implied powers possessed by municipal corporations is the power to enact and enforce reasonable by-laws and ordinances for the protection of health, life and property.”
Consequently the section above quoted is not modified or abridged by the more specific delegations of power conferred on cities by the Indiana statutes, among which a few are quoted herewith:
“The common council of every city shall have power to enact ordinances for the. following purposes: * * *
“Third. To protect all city property. • • *
“Seventh. To declare what shall constitute a nuisance, to prevent the same, require its abatement, authorize the removal of the same by the proper officers, and provide for the. punishment of the person or persons causing or suffering the same, and to assess the expenses of its removal against such person or persons, and to provide' for collecting such expenses either by causing them to be placed on the tax duplicate or by suit. * * *
“Tenth. To regulate the location and management of starch factories, glue factories, renderies, tallow chandleries, bone factories, soap factories, tanneries, foundries, slaughter-houses, breweries, distilleries, lively stables, and all other establishments of which the business or trade may Become noxious or injurious to public comfort or health; and to prohibit the erection of such buildings or the continuance therein of such noxious or injurious occupations whenever the public comfort or health may require it. For the purpose of this clause, sueh city is given jurisdiction for four miles from the corporate limits thereof. * * *
“Fifteenth. To regulate or prevent the storage of gunpowder, tar, pitch, resin, coal *432oil, benzine,' turpentine, hemp, - hay, straw, cotton, nitroglycerin, dynamite, giant powder, petroleum, gasoline, gas or any produet thereof, or any other explosive or combustible material or other material which may be deemed dangerous. * * *
“Thirty-first. To regulate the use of sidewalks and prohibit the use of vehicles thereon, and regulate all structures in, under or over the same. * * * ”
It is with these statutes as a necessary background that the ordinance in question ■must be examined, analyzed and tested.
Two other rules governing the exereise of police power might well be stated:
(a) The municipality has the choice of means suitable to the ends sought and is not confined to the selection of any one of them. Smith v. City of Madison, 7 Ind. 86.
(b) The municipality is not subject to judicial control except in eases where the power or discretion is grossly abused to the oppression of the citizen. Valparaiso v. Gardner, 97 Ind. 1, 49 Am. Rep. 416; Crawfordsville v. Braden, supra; 15 Am. & Eng. Enc. of Law, 1046; Cusack Co. v. Chicago, 242 U. S. 526, 37 S. Ct. 190, 61 L. Ed. 472, L. R. A. 1918A, 136, Ann. Cas. 1917C, 594.
Examining the ordinance, what do we find?-
Obviously it involves the attempted exercise of police power. Its justification must be found largely in the inherent power of a • city. As in all such cases involving a conflict between the citizen on the one hand and the public on the other, it is not easy to evenly hold the scales nor to accurately record the results..' What to the individual is an unreasonable and unwarranted invasion of his property rights is to the adversary an act for the public welfare. Unfortunately each .side is prone to overestimate his or its “rights” and to understate the strength of the other’s position. And the perspective of each party is so different as to produce somewhat different pictures.
Whether the ordinance is a valid exereise of the police powers of a city, calls for a consideration of several specific questions, (a) May a city, under its police powers, regulate the location of oil filling stations, (b) Is there a legitimate basis for distinction between drive-in filling stations and oil stations located on the streets? (c) Are drive-in stations located within 200 feet of a public school or church subject to ordinance regulation, on that ground alone?, (d) May the municipality make its permit depend on the affirmative:action of the adjoining Iotowners «in-that vicinity? '.....
(a) Has appellant the implied authority to legislate respecting the location of all oil filling stations?
This query involves a consideration of the business of an oil and gasoline filling station and its effeet upon persons living in the vicinity. In People ex rel. Busching v. Ericsson, 263 Ill. 368, 105 N. E. 315, L. R. A. 1915D, 607, Ann. Cas. 1915C, 183, speaking of an ordinance quite similar to the one under consideration, the court said:
“It is a matter of common knowledge that the automobile propelled -by the use of gasoline is a large and sometimes noisy machine, which frequently, when in operation, emits an offensive odor. ■ Automobiles go in and out of public garages at all hours of the day and night, producing noises which must necessarily interfere with the comfort and welfare of those in the immediate vicinity. In the starting of these machines and in the testing and repair of their engines a considerable noise is unavoidable. ‘ Gasoline and oil are used in places of this kind, and it is necessary to keep a considerable quantity of gasoline constantly on hand, which is transferred to the tanks of automobiles propelled by this means. In making this transfer a portion of it necessarily, becomes vapor, thus creating a ■menace both because of the odor of the fumes and their inflammable character.”
There is much similarity between a garage and a service station 'so far as the welfare -of the public is concerned. Both are open in the evening as well as in the daytime, on Sundays, on weekdays, and on holidays. This the city council knew. They also knew that cars often line up at filling stations wait•ing to be served and their engines are frequently left running.
Moreover, it is the right of every citizen to walk in- peace and safety on either side of a public street, and it is obvious that a filling station on a street with cars and trucks passing constantly and continuously in and out adds to the perils of the' pedestrian. If a city council sees fit to act to control the location of these places of added danger, it can hardly be called an arbitrary, capricious, or unreasonable act. State ex rel. National Oil Works of Louisiana v. McShane, 159 La. 723, 106 So. 252; State v. Fleming, 129 Wash. 646, 225 P. 647, 34 A. L. R. 500; Sander v. City of Blytheville, 164 Ark. 434, 262 S. W. 23; State v. City of New Orleans, 159 La. 1016, 106 So. 549.
It is not necessary for an ordinance to show upon its faée the reasons for its passage nor the purpose which it is hoped it will accomplish. The judgment of the • council *433may be rejected by the court only if it is clearly unreasonable and erroneous. And in this ease, as in all other cases involving .the validity of such legislation, all reasonable doubts must be resolved in favor of the validity of the legislation. People v. Gordon, 274 Ill. 462, 113 N. E. 864; People v. Metz, 193 N. Y. 148, 85 N. E. 1070, 24 L. R. A. (N. S.) 201.
I think the first query must be answered in the affirmative.
(b) Was there a legitimate basis for the classification of filling stations into those called drive-in stations and those whieh supply the customer from the street? Appellee stresses the fact that not all drive-in filling stations are prohibited by this ordinance but only gasoline filling stations employing pumps. They add, however, that the use of pumps in filling stations is practically universal. Conceivably, of course, a filling station might be constructed with an overhead tank from whieh gasoline was placed in the tanks of automobiles by gravity or with a •reservoir from whieh the gasoline could be taken by buckets. But, to quote from the opinion in Cincinnati, etc., R. Co. v. McCullom, 183 Ind. 556, 109 N. E. 206, Ann. Cas. 1917E, 1165:
“It is almost impossible to provide for every exceptional and imaginary case, and a Legislature ought not to be required to do so at the risk of having its legislation declared void, even though appropriate and proper as applied to the general subject upon whieh the law is intended to operate.”
I have no doubt that the council intended no discrimination between drive-in stations, but intended the ordinance to cover all drive-in stations and that this will, in fact, be its practical effect.
Our inquiry then should be directed solely to the existence of a legitimate basis for the classification of filling stations into those called drive-in stations and those whieh supply the customer from the street.
The council of the city of Vincennes was not the first to make this classification. Such a distinction was upheld in Sander v. City of Blytheville, 164 Ark. 434, 262 S. W. 23.
Surely there is an obvious difference between a drive-in station where customers pass over the sidewalks and a curb pump which is attended by no crossing of sidewalks. It was for the city council to determine whether the danger to pedestrians in certain places frequented by persons of tender years or by old and infirm persons was not such as to require a control of the location of such stations and to prohibit entirely, if necessary, their erection in the proximity of schools, churches, and similar public places.
(e) 'Prohibiting the erection of drive-in stations that are near to schools and churches does not bear the earmarks of unreasonableness. At such places large groups congregate. The age of school children alone invites legislative enactments for their special protection. The same may be said of the groups that attend church. Included are elderly people whose welfare, as fully as children, should receive consideration by the lawmaking bodies in enacting ordinances of this character. Nor is the distance, 200 feet from the school, church, or place of worship, unreasonable in my opinion.
(d) May a municipality make its permit for the erection of a drive-in oil station depend on the consent of a majority of the property owners located within a radius of 300 feet of the place where the filling station is to be erected? • This presents a somewhat different question.
In passing, it might be observed that the provision of the ordinance respecting schools and churches might well be sustained, though the other provisions be declared invalid.
But making the issuance of the permit, depend upon the favorable action of adjoining landowners does not invalidate such an ordinance as here under consideration. In Washington ex rel. Seattle Title Trust Co. v. Roberge, 278 U. S. 116, 49 S. Ct. 50, 73 L. Ed. -, the court was dealing with an entirely different subject-matter. In the opinion in the last cited ease, the court said:'
“It is not suggested that the proposed new home for aged poor would be a nuisance. We find nothing in the record reasonably tending to show that its construction or maintenance is liable to work any injury, inconvenience or annoyance to the community, the district or any person. The facts shown clearly distinguish the proposed building and use from such billboards or other uses whieh by reason of their nature are liable to be offensive.”
The facts in the instant suit are more nearly like those disclosed in Cusack Co. v. City of Chicago, 242 U. S. 526, 37 S. Ct. 190, 61 L. Ed. 472, L. R. A. 1918A, 136, Ann. Cas. 1917C, 594. There the court sustained an ordinance which prohibited the erection of billboards without the consent of owners of a majority of the frontage on both sides of the street in the block where the billboard was to be erected. Surely the erection of a filling station would be as much an “inconvenience, injury, or annoyance” to those living near by as the putting up of a billboard.
This- court in disposing of the instant suit *434may not inquire into the motives that prompted the city officials. Nor are we interested in any alleged failure to enforce the law vigorously or impartially. The remedy, if any such official lapses occur, is political and not judicial. The ordinance in question does, upon its face, apply equally to all businesses similarly situated; and, in such eases, the due process and equal protection of the law are had. State v. McShane, 159 La. 728, 106 So. 252.
As was said by Justice Day in the case of Lieberman v. Van De Carr, 199 U. S. 552, 26 S. Ct. 144, 50 L. Ed. 305:
“It is primarily for the State to select the kinds of business which shall be the subjects of regulation, and if the business affected is one which may be properly the subject of such legislation, it is no valid objection that similar regulations are not imposed upon other businesses of a different kind.”
I therefore favor a reversal of the decree.